          Case 1:21-cv-04532-LTS Document 4 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLOVER JANICE WATKINS, also known as
 CLOVER JANICE ROBINSON,

                                 Plaintiff,
                                                                1:21-CV-4532 (LTS)
                     -against-                                  CIVIL JUDGMENT
 USA DEPT OF THE TREASURY, et al.,

                                 Defendants.

       Pursuant to the order issued August 16, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $402 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 16, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
